Citation Nr: 0806136	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-37 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 30 percent 
for sarcoidosis.  

3.  Entitlement to an initial (compensable) rating for 
hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981 and from January 1985 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, service connection 
for bilateral hearing loss was denied.  Service connection 
was established for sarcoidosis and HTN.  These conditions 
were assigned disability ratings of 30 percent and 0 percent, 
respectively.  The veteran appealed.  

A videoconference hearing was held in November 2007 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is the veteran's contention that service connection is 
warranted for bilateral hearing loss and that increased 
evaluations are warranted for service-connected sarcoidosis 
and HTN.  

The Board notes that when the veteran's claim for service 
connection for hearing loss was denied by the RO in 2006, it 
was pointed out that his impaired hearing did not meet the 
criteria for disability pursuant to VA regulations.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

At the recent personal hearing, the veteran reported 
increased severity in his hearing impairment.  The Board 
concludes that a contemporaneous examination would be helpful 
before determining the outcome of this claim.  

As to his increased rating claims, the veteran testified as 
to recent treatment which included a new medication for his 
sarcoidosis due to increased severity.  He also pointed out 
that at the most recent VA examination in 2005, his blood 
pressure was noted to be 160/100 which warranted a rating of 
10 percent pursuant to DC 7101.  The Board notes that the RO 
denied the veteran's claim for a compensable rating for his 
HTN in 2006 noting that his history of blood pressure 
readings did not show a history where his diastolic pressure 
was predominantly 110 or more, or that his systolic pressure 
was 160 or more.  Nor was it shown that his condition 
required continuous medication for control.  The veteran has 
testified that he takes medication for blood pressure control 
and has since separation from service.

It is the Board's conclusion that additional examinations are 
also necessary regarding these service-connected disorders.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

At the recent hearing, it was noted that additional records 
were to be added to the claims file with a waiver.  It does 
not appear that any such records were received at the Board 
and placed in the file.  While the claim is in remand status, 
the veteran will be given additional opportunity to submit 
treatment records beneficial to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO/AMC should 
also ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in the recent 
decision of Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. Jan. 30, 
2008).  A record of this notification 
must be incorporated into the claims 
file.  

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss, sarcoidosis, or 
HTN.  Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  
Appellant and his representative should 
resubmit evidence that was to be 
submitted following the recent hearing on 
appeal.  That evidence did not get 
associated with the claims folder.  With 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The AMC/RO should schedule the 
veteran for VA audiological testing and 
evaluation, to address the likely 
etiology of any hearing loss.  The 
examiner must be provided with the 
veteran's claims file for review.  
Audiological test results should be 
reported to allow for application of 
pertinent VA regulations.  The examiner 
also should express an opinion (if 
hearing loss is found) as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current hearing loss and tinnitus are 
causally related to service, to include 
noise exposure during service.  (If no 
hearing loss is found, and opinion is not 
indicated.)  The examiner should explain 
the reasons and bases for his or her 
opinion.

4.  Also, the AMC RO should schedule 
the veteran for examinations, by 
appropriate specialists, to determine 
the nature and extent of his service-
connected sarcoidosis and HTN.  All 
indicated tests or studies deemed 
necessary for accurate assessments 
should be done.  The claims file and 
treatment records must be made 
available to the examiners for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  The examiners 
should perform any tests or studies 
deemed necessary for accurate 
assessments.

The pulmonary examiner is to assess the 
nature and severity of the veteran's 
service-connected pulmonary sarcoidosis 
in accordance with the latest AMIE 
worksheet for rating restrictive lung 
diseases.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected pulmonary 
sarcoidosis, including whether there is 
pulmonary involvement requiring 
corticosteroids. 

The HTN examiner is to indicate whether 
the HTN is shown by diastolic pressure 
predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; 
minimum evaluation for an individual with 
a history of diastolic pressure 
predominantly 100 or more who requires 
continuous medication for control.  All 
other clinical findings should be 
reported in detail.  Specifically, it 
should be indicated whether he takes 
medication for blood pressure control. 

All examiners should clearly outline 
the rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

After completion of the above, the RO should review the 
expanded record and determine if the veteran's claims can be 
granted.  If any claim remains denied, the RO should issue a 
supplemental statement of the case (SSOC) and afford the 
veteran an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



